Citation Nr: 1236406	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The claim was first reviewed by the Board in December 2008, at which time the claims were was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims of service connection.  The Court issued an October 2010 Memorandum Decision vacating the December 2008 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In May 2011, the Board remanded the Veteran's claims of service connection for further examination.  This development has now been completed and the claims are ready for review.

The Board notes that the appeal originally included claims of service connection for a mental disorder other than PTSD and Hepatitis C.  The RO granted service connection for these disabilities in a June 2012 rating decision.  This decision constitutes a full grant of benefits.  Therefore, the claims of service connection for a mental disorder other than PTSD and Hepatitis C are no longer on appeal.


FINDING OF FACT

The evidence demonstrates it is not likely that the Veteran currently suffers from PTSD that is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in April 2005 and February 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The March 2006 letter provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained Veteran's Social Security Disability, VA, and private medical records, and afforded him VA examinations in February 2006, March 2006, and June 2011.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

In this particular case, the Board does not reach the question of whether the Veteran sustained a verified in-service stressor, as the preponderance of the competent medical evidence does not indicate that he has a diagnosis of PTSD for service connection purposes.  As noted above, a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

At the outset, the Board notes that the Veteran is currently service-connected for a mood disorder, which has been assigned a 30 percent disability rating.

The Veteran asserts that his PTSD is related to his active service.  Specifically, the Veteran contends that he developed PTSD as a result of being exposed to many stressful events during active service when he was stationed on the aircraft carrier USS Midway, which participated in special operations in a combat zone.

The Veteran's service treatment records were negative for any diagnosis of or treatment for PTSD.  The February 1976 separation report of medical examination did not reflect any psychiatric diagnosis.  Additionally, the Veteran failed to report any psychiatric symptoms on the February 1976 Report of Medical History.

The Veteran's personnel records show that he served on board the USS Midway from April 20, 1975 to May 2, 1975, during which period the USS Midway participated in special operations in a combat zone.  The Veteran's DD-214 noted the Veteran's military occupation to be machine install/repairman.  Additionally, the Veteran's DD-214 also indicated that he received no decorations, badges, medals, commendations, or citations typically associated with participation in combat.  

The evidence of record contains private psychiatric treatment records.  Throughout the Veteran's psychiatric treatment he was diagnosed with such conditions as depressive disorder; an anxiety disorder, NOS (not otherwise specified); and a mood disorder, secondary to hepatitis C and interferon treatment.  Further, the Veteran was receiving mental health treatment at the VA.  The Veteran's Social Security Disability records show that he was granted benefits for an affective/mood disorder.  

The Veteran was afforded a VA examination in February 2006 to assess his Hepatitis C.  The examiner noted that the Veteran was taking medication for depression during his illness and also during the treatment for the hepatitis with interferon, which could cause depression.  After examining the Veteran, the examiner concluded that the Veteran had some residuals of depression following treatment.

The Veteran was afforded a mental disorders VA examination in March 2006.  The examiner noted the Veteran's reported medical and social history.  Additionally, the examiner noted that the Veteran's claims file was reviewed.  Upon examining the Veteran, the examiner diagnosed the Veteran with an adjustment disorder and a dependent personality disorder. 

Additionally, the record contains an October 2006 mental impairment questionnaire.  The physician noted that the Veteran participated in the PTSD program and had sleep disturbance, emotional liability, hallucinations, oddities of thought, perceptual disturbances, and social withdrawal.  Further, the physician noted that the Veteran had unresolved war trauma, homelessness, and unemployment as stressors.  Moreover, the physician noted that the Veteran started treatment at the Mental Health Clinic, but that it was too early to assess his response to treatment.  

On the April 2008 Substantive Appeal, the Veteran reported that Operation Frequent Wind was stressful enough to give anyone PTSD due to weeks without sleep, and hundreds of strange people all over the flight deck.  Additionally, he reported that Hanger Bay didn't have the manpower to run flight ops as well as an evacuation.  He reported that he participated in special ops in a combat zone.  

The Veteran was afforded a PTSD VA examination in June 2011.  The examiner noted that the claims file was reviewed.  The examiner noted that the records indicated that the Veteran had been treated for adjustment disorder with anxiety and depression.  The Veteran was noted to receive medications for pain, sleep, and mood.  Additionally, the examiner documented the Veteran's past and present medical history.  The Veteran reported having anxiety and feeling wound up on a daily basis.  The examiner noted that the Veteran was stationed aboard the USS Midway off the coast of Vietnam assisting with the evacuation of troops.  The Veteran described this as noncombat duty.  Additionally, his military occupational specialty was reported to be flight deck fuel.  The Veteran described the evacuation of Vietnam as being extremely traumatic.  The overall level of traumatic exposure based on frequency and severity of the incident was moderate.  After examining the Veteran, the examiner noted that the Veteran's primary stressor of experiences onboard the ship off the coast of Vietnam did not meet the DSM-IV stressor criterion.  The examiner noted that the Veteran's present PTSD symptoms included anxiety and social isolation.  Additionally, the examiner noted that the onset of the Veteran's symptoms were mild and daily, and attributed them to the onset of the Veteran's hepatitis C for the past 10 years.  The examiner stated that the Veteran's current symptoms were not linked to the identified stressor.  The examiner concluded that the Veteran had a mood disorder related to a medical condition, and assigned a global assessment of functioning score of 50.  The examiner reiterated that there was no PTSD diagnosis.  Additionally, he also stated that the claimed stressors were not related to the Veteran's fear of hostile military or terrorist activity.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the claim of service connection for PTSD.  

A review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Board acknowledges that the October 2006 mental impairment questionnaire shows that the Veteran was diagnosed and treated for PTSD.  However, as discussed below in greater detail, this evidence does not reflect a comprehensive mental health evaluation and does not show that the PTSD diagnosis meets the requirements of 38 C.F.R. § 4.125.  In contrast, the Board finds that the most complete assessment of the Veteran's mental condition was made in the June 2011 PTSD VA examination.  The examiner did not diagnose him with PTSD; rather he was diagnosed with a mood disorder, when evaluated under the DSM-IV.  The VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria, but found that he did not meet all of the criteria for a PTSD diagnosis.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a DSM-IV diagnosis of PTSD to warrant service connection in this case.  

The Board recognizes that the record contains conflicting medical evidence as to the diagnosis of the Veteran's mental condition.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although the October 2006 Mental Health Questionnaire indicates that the Veteran was diagnosed and treated for PTSD, this evidence does not indicate that the Veteran was diagnosed with PTSD by a mental health professional in conformance with the criteria of DSM-IV.  However, the June 2011 PTSD VA examination was conducted in accordance with DSM-IV.  In contrast to the October 2006 Mental Health Questionnaire, the June 2011 VA examination report provided a thorough discussion of the Veteran's psychological examination results and the basis for the diagnosed mental disorders.  Even though the VA examiner specifically evaluated the Veteran for PTSD under DSM-IV criteria, the results indicated that the Veteran did not meet all of the criteria for a PTSD diagnosis.  

As the June 2011 VA examination report provided the more in depth analysis of the Veteran's mental condition by a mental health practitioner, the Board finds it to be of greater probative value.  Unlike the October 2006 Mental Impairment Questionnaire, the June 2011 VA examination report was the only evaluation of record conducted in accordance with DSM-IV, as is required by 38 C.F.R. § 4.125.  Additionally, it clearly diagnosed the Veteran's mental disorders and provided findings as to the cause of those disorders, thus giving the most complete analysis of the Veteran's current mental condition.  It also provided greater detail as to how the PTSD determination was made.   Thus, the June 2011 VA examination report is found to be of a greater probative value.  

Under these circumstances, for the Board to conclude that the Veteran has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully considered the Veteran's assertions that he has PTSD that is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his has PTSD that is related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


